UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 30, 2012 (October 25, 2012) ACCESS MIDSTREAM PARTNERS, L.P. (Exact name of Registrant as specified in its Charter) Delaware 001-34831 80-0534394 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) 900 North West 63rd Street, Oklahoma City, Oklahoma (Address of principal executive offices) (Zip Code) (405) 935-1500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events. On October 25, 2012, Access Midstream Partners, L.P. issued a press release announcing that the Board of Directors of its general partner declared a cash distribution of $0.435 per limited partner unit for the 2012 third quarter.The distribution will be payable on November 14, 2012 to all unitholders of record at the close of business on November 7, 2012, together with the distribution to the general partner.A copy of the press release is attached hereto as Exhibit 99.1. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits.See “Exhibit Index” attached to this Current Report on Form 8-K, which is incorporated by reference herein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ACCESS MIDSTREAM PARTNERS, L.P. By:Access Midstream Partners GP, L.L.C., its general partner By: /s/ David C. Shiels David C. Shiels Chief Financial Officer Dated:October 30, 2012 EXHIBIT INDEX Access Midstream Partners, L.P. Press Release dated October 25, 2012 – Access Midstream Partners, L.P. Increases Distribution to $0.435 Per Unit for the 2012 Third Quarter
